Citation Nr: 1124378	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-37 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis of the right knee.

2.  Entitlement to service connection for arthritis of the right knee.

3.  Entitlement to service connection for arthritis of the left knee.

4.  Entitlement to service connection for seizure disorder secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim for service connection for right knee arthritis; denied direct service connection for left knee arthritis; and denied secondary service connection for a seizure disorder. 

The issues have been recharacterized to more accurately reflect the Veteran's claims and the procedural history.

In February 2009, the Veteran had a hearing before a Decision Review Officer.  The transcript is of record.  

The issues of entitlement to service connection for tinnitus and entitlement to an increased evaluation for bilateral carpal tunnel syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied the claim for right knee arthritis; the Veteran did not appeal this decision, and it is now final.

2.  Evidence received since the September 1999 rating decision is not cumulative and raises a reasonable possibility of substantiating the right knee claim.

3.  The competent medical evidence does not clearly and unmistakably show that either the Veteran's right or left knee disability preexisted service. 

4.  The competent medical evidence shows that the Veteran's right knee disability is related to her active service.

5.  The competent medical evidence shows that the Veteran's left knee disability is related to her active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the September 1999 RO decision and the criteria for reopening the claim of entitlement to service connection for arthritis of the right knee have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310(a) (2009); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

3.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310(a) (2009); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Given the Board's finding that new and material evidence has been secured to reopen the right knee claim and service connection is being granted for the right and left knees, no conceivable prejudice to the Veteran could result from this adjudication, regardless of whether the Veteran has been provided the notice and assistance required by law and regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. 
§ 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.; Shade v. Shinseki, 24 Vet. App 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  

The Veteran seeks to reopen her service connection claim for arthritis of the right knee, which was originally denied by the RO in September 1999 because the diagnosis of right knee arthritis was not linked by objective findings to a disease or injury from active service.  The Veteran did not file a notice of disagreement and the September 1999 rating decision became final.  The Veteran submitted a request to reopen the right knee claim in October 2003, but the RO did not adjudicate that claim.  

Evidence submitted since the September 1999 rating decision consists of private treatment notes.  A May 2006 correspondence from K.G., P.A., states that the Veteran's "Bilateral Knee Problem . . . is due to (100%) running in boots on hard pavement while in the Army."  In a letter dated January 2007, K.G. noted that the Veteran reported running on concrete while wearing military boots during service, and stated that prolonged activities are known to result in degenerative changes to the knee as time passes.   February 2007 correspondence from J.F., M.D., contains the following statement:  "Although I have not examined this patient, it is not inherently implausible that her knee symptoms and subsequent arthrosis were caused/aggravated by her Army physical training activity in combat boot."  

This evidence is new, as it did not exist at the time of the September 1999 determination.  Moreover, it directly addresses the unestablished fact of nexus.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim.  It is also, therefore, considered material. 

Accordingly, reopening the right knee claim is warranted.

III.  Service Connection

The Veteran seeks service connection for right and left knee arthritis, which she contends is the result of her service.  Specifically, she contends that these disabilities were caused by running while wearing combat boots.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the burden falls on the government to rebut the presumption of soundness.  The correct standard requires that VA show by clear and unmistakable evidence (1) the Veteran's disability existed prior to service and (2) the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A June 1978 enlistment examination contains a normal clinical evaluation of the lower extremities.  The accompanying medical history report shows that the Veteran denied a history of knee problems.  Accordingly, the Veteran is entitled to the presumption of soundness with respect to her knees at entrance.

STR's establish that the Veteran was first treated for right knee pain in August 1978 during basic training.  She reported that the pain had started one-and-a-half weeks earlier.  There was no known trauma, and the Veteran denied that her condition existed prior to service.  Range of motion was within normal limits.  There was pain and crepitus with compression.  The clinician wrote "universal tenderness -retropatellar."  There was no effusion or instability.  The impression was patella-femoral dysfunction, right.

A September 1978 physical therapy record shows that quadricep girth of both legs was within normal limits.  Flexion was to 140 degrees on the right and 145 degrees on the left.  There was positive compression on the right with no effusion of instability.  The Veteran was prescribed a series of home exercises and told to return as needed.

In March 1979, the Veteran was treated for left leg pain.  She denied any trauma.  There was tenderness to touch over the left calf muscle.  The assessment was musculoskeletal pain.

The Veteran was treated for left knee pain in October 1981.  The clinician noted that the knee was stable.  There was no point tenderness, edema, or effusion.  Radial pulses were symmetrical.  The impression was knee sprain.

An April 1982 physical therapy consultation request shows that the Veteran complained of bilateral knee pain and contains a diagnosis of bilateral retropatellar pain syndrome.  

The Veteran continued to complain of bilateral knee pain in May 1982.  There was full range of motion in both knees, with no point tenderness.  Both knees were stable.  There was no swelling or bruising.  The clinician noted retropatellar discomfort bilaterally.  The impression was probable chondromalacia.

There is no separation examination of record, and the Veteran has testified that none was conducted.  However, an undated medical history report filled out for the purpose of a separation examination shows that the Veteran reported problems with a "trick" or locked knee, as well as swollen or painful joints.

A November 1992 private treatment record shows that the Veteran was treated for right knee pain.  She stated that she stepped off a sidewalk and her right knee "popped" causing her to fall.  X-rays were negative.  There was effusion, full extension, and limited extension.  The clinician wrote "patient may have had dislocated patella with spontaneous radiation v. torn meniscus."  

A January 1999 VA joints examination report shows that the Veteran reported an injury to her right knee during service, which she attributed to "exertion and wear and tear and physical training on hard pavement."  The examiner noted that "the right knee is the only one [a]ffected, according to the patient."  Upon physical examination, there was flexion to 90 degrees and extension to zero degrees.  There was marked crepitation, but no edema.  Pulses were 2+.  Strength was intact.  The diagnosis was right knee pain related to arthritis with mild restriction in motion and chronic pain.  The examiner did not provide an opinion with respect to etiology.

September 2002 X-rays showed marked osteoarthritic changes with bone on bone articulation of the medial compartments.  An October 2002 treatment record  contains the following statement:  "[The Veteran] says that with her job, she has spent many years walking on concrete and has had to do a lot of up and down work and even many times has had to do inventory on her hands and knees on a very hard surface.  While it is impossible to know whether or not this has been the ultimate cause of her arthritis in her knees, it is very likely that this has contributed to an earlier onset of arthritis."

Correspondence dated October 2003 from E.F.G., M.D., states that the Veteran reportedly was in the military for many years and ran with boots on hard concrete.  The doctor noted that "[o]f course prolonged activities are known to result in degenerative changes as time passes."  He noted that the Veteran's knees were severely arthritic.

A February 2004 private treatment record shows that the Veteran complained of right knee pain.  The doctor noted that the Veteran had a history of degenerative joint disease in both knees.  The diagnosis was degenerative joint disease, right knee.

May 2006 correspondence from K.G., a physician's assistant, contains the following statement:  "As the physician for [the Veteran], I have become familiar with her current medical condition as well as her past medical history.  Her Bilateral Knee Problem, in my medical opinion is due to (100%) running in boots on hard pavement while in the Army."  The clinician explained that the Veteran did not have a history of knee pain prior to service.  

In a letter dated January 2007, K.G. stated that the Veteran reported running on concrete while wearing military boots during service.  He noted that the Veteran had end stage arthritis of the knee joints, and opined that prolonged activities are known to result in degenerative changes to the knee as time passes.  

February 2007 correspondence from J.F., M.D., contains the following statement:  "[The Veteran] reports that she ran in combat boots" from 1978 to 1983.  The doctor noted that the Veteran's medical records "have reports of shin splints and ankle problems based on her physical training conducted in combat boots."  He further stated that "[a]lthough I have not examined this patient, it is not inherently implausible that her knee symptoms and subsequent arthrosis were caused/aggravated by her Army physical training activity in combat boot."  

A September 2007 VA joints examination report shows that the Veteran reported that her knees and shins began to bother her during service due to running in combat boots, and that the pain had become progressively worse since that time.  She complained of stiffness and weakness in both knees.  Upon physical examination, her gait was antalgic with poor propulsion.  There was tenderness, weakness, and guarding of movement on both sides.  X-rays showed medial compartment and patellofemoral joint osteoarthritis, move severe on the left.  The diagnosis was osteoarthritis, bilateral knees.  The examiner reviewed the claim file and opined that the Veteran's disabilities are less likely as not (less than 50/50 probability) caused by or a result of running in combat boots.  The examiner noted that the Veteran served when she was very young and sustained no injury to either knee.  He further noted that she was "diagnosed very soon after enlisting with patellofemoral syndrome (two months), which is a diagnosis that could be aggravated by, but not caused by running."  The examiner determined that this disability "most likely" existed prior to service.  He explained that "patellofemoral maltracking in the absence of injury is due to patient factors not related to military service."  The examiner opined that the Veteran's current osteoarthritis "is most likely related to [the Veteran's] age, normal wear and tear, level of conditioning."

There was no knee disability noted upon enlistment examination dated in June 1978.  Thus, the Veteran is presumed sound and the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's knee disabilities were both preexisting and not aggravated by service.  See Wagner, 370 F.3d at 1089.  The STR's do not indicate that the Veteran's knee disabilities preexisted service.  To the extent that the September 2007 VA examiner has concluded that the Veteran's disabilities existed prior to service, that conclusion is rejected.  The Board finds, as fact, that the Veteran's knee disabilities did NOT exist prior to service.  Consequently, the question is one of service connection; not aggravation.  

The STRs, numerous private medical records, and numerous VA medical records, as well as the September 2007 VA examination report, acknowledge that the Veteran was treated for bilateral knee problems on multiple occasions during service.  K.G. has opined that the Veteran's current knee disabilities were caused by running on concrete during service.  There is no probative opinion or evidence contrary to that conclusion.  Therefore, service connection for right and left knee arthritis is warranted. 

The preponderance of the evidence supports the claims; there is no doubt to be resolved.  Service connection for right and left knee arthritis is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for arthritis of the right knee is reopened.

Service connection for arthritis of the right knee is granted.

Service connection for arthritis of the left knee is granted.


REMAND

An undated Form 21-4142 reflects that the Veteran received medical treatment for her seizure disorder at Blanchfield Army Community Hospital (BACH).  In letters dated July and September 2006, the RO requested treatment records from BACH.  However, those searches were not performed under the Veteran's former married name, which is the name she used at the time of treatment.  In correspondence dated October 2006, BACH stated that current records for the Veteran were not maintained at that facility.  The letter contains instructions on where to search for records if the Veteran is a dependent and/or was discharged prior to October 1992.  Both of these conditions apply.  It does not appear that the RO made further attempts to obtain those records.  On remand, VA must search for records under the Veteran's former married name of [redacted]; under her complete service number; and under her husband's complete service number since, at the time of her discharge, she continued treatment at BACH as a dependent military wife.  

The Veteran seeks service connection for a seizure disorder, which she contends is caused by either her service-connected bilateral carpal tunnel syndrome (CTS) or her service-connected knee disabilities.  Specifically, she contends that pain from her hand and knee disabilities has resulted in chronic sleep deprivation, which in turn has caused her seizure disorder.

An undated medical history report filled out for the purpose of a separation examination shows that the Veteran denied a history of epilepsy or fits.

An August 1989 treatment record shows that the Veteran had a seizure a week earlier.  She had her first seizure in August 1988, which was attributed to dehydration.  She had another seizure in January 1989.  The Veteran reported being chronically sleep deprived for the past year "due to work load and some emotional stress."  An evaluation showed that her Dilantin level was low; a head CT scan was negative.  An EEG was abnormal "because of a burst of disorganized slowing in the immediate post hyperventilation period."  B.E.F., M.D., stated that "[t]his finding may be significant in a patient who is suspected of having seizures."  The assessment was "generalized seizures, probably idiopathic."  The doctor prescribed Dilantin.  

In March 1991, the Veteran stated that she had not had any symptoms since August 1989.  She reported that right hand pain occasionally woke her up at night.

A November 1997 private treatment record shows that the Veteran complained of insomnia secondary to pain in her hands and wrists.  The physician prescribed Darvocet to take at night.  In December 1997, the Veteran reported that wrist pain continued to wake her at night.

In March 1998, the Veteran reported that her right arm and hand pain had become  more persistent to the point where it woke her up at night.  She was on medication and had not had a seizure in nine years.

The January 1999 VA examination report shows that the Veteran started having wrist pain in 1981, and that the pain prevented her from sleeping well.  

An October 1999 VA treatment record shows that the Veteran was treated for CTS.  The clinician noted that the Veteran had a history of seizures since 1988, and that she was "treated for epilepsy while on active duty but no longer."  She denied seizures since that time.  The clinician wrote "pseudo-seizure brought on by stress."  In December 1999, the Veteran reported that CTS pain woke her up at night.

The Veteran underwent a right carpal tunnel release in 1999, and a left carpal tunnel release in 2001.

A January 2000 private treatment record shows that the Veteran had a seizure after she stopped taking her Dilantin.  She reported being sleep deprived that day due to pain from her CTS.  In July 2000, the Veteran complained that bilateral wrist pain kept her awake at night.  Dr. B.E.F. wrote "[s]he is afraid the sleep deprivation may precipitate a seizure and she is probably right."
 
In correspondence dated December 2000, B.E.F., M.D., states that he had treated the Veteran for a seizure disorder since 1989.  The seizures were well controlled with medication, and the Veteran's last known seizure had occurred in December 1999.  The doctor noted that the Veteran had CTS, and stated that "symptoms of this disorder can keep you awake at night and result in sleep deprivation."   He also noted that "[s]leep deprivation is a well known potential precipitant for seizures in patients with an underlying seizure disorder."

In September 2002, the Veteran reported that her right wrist had healed satisfactorily, but that she had pain, numbness, and tingling in her left wrist.  The pain often kept her awake at night.

Private treatment records dated January 2004 through May 2006 show that the Veteran's seizures were well controlled with medication.  In August 2004, she complained of a "life long difficulty with sleep."  The doctor prescribed Ambien.  In April 2005, the Veteran complained of left leg pain that kept her awake at night.
In March 2006, the Veteran reported trouble sleeping due to a burning sensation in her feet at night.  A May 2006 treatment record notes that the Veteran was trying to establish service connection for her seizures as secondary to pain from her service-connected CTS.  The doctor stated that this would "need to be done by a neurologist," and referred the Veteran for a neurology consultation.
 
The September 2007 VA epilepsy examination report is internally inconsistent.  On page 4, the examiner gave a diagnosis of seizure disorder and resolved (surgically treated) bilateral CTS, and determined that the seizure disorder is caused by the bilateral CTS.  However, on page 10, the examiner noted that the Veteran "had seizures up to three years after having satisfactory results" from bilateral CTS, and opined that this makes her CTS "seem unlikely to be the primary trigger for her seizures."  Furthermore, the report appears to be based upon an inaccurate factual premise.  See Reonal, 5 Vet. App. at 461.  Specifically, the examiner stated that the Veteran had not been kept awake by her hands at night since her carpal tunnel surgeries.  However, in correspondence dated December 2007, the Veteran stated that she has to take Ambien "just to get even a few hours of uninterrupted sleep."  During the February 2009 DRO hearing, the Veteran stated that "it has been many, many years since I have had like a full night's sleep without getting up with some sort of a pain, either due from my hands or my knees."  As such, an addendum is required in order to determine the etiology of the Veteran's seizure disorder. 


Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) and request the Veteran's records pertaining to treatment at BACH.  The NPRC should be provided with the Veteran's former married name of [redacted].  Additionally, searches should be conducted using not only the Veteran's complete service number but also her former husband's complete service number as well.  If no such records are available, that fact must be noted for the record and appropriate follow-up actions taken to document the unavailability of the records, to include providing the required notice of unavailability to the Veteran.  

2. Return the claim file to the examiner who conducted the September 2007 VA examination for a seizure disorder and request that the examiner closely review the entire record and prepare an addendum addressing whether it is at least as likely as not that the Veteran's seizures are in total or in part the result of a service-connected disability, specifically, sleep deprivation caused by bilateral carpal tunnel syndrome and/or bilateral knee arthritis.  The examiner must specifically address private treatment records dated August 1989, July 2000, and August 2004; the October 1999 VA treatment record; the December 2000 opinion by Dr. B.E.F.; and the Veteran's testimony.

If the examiner who conducted the September 2007 VA examination cannot be located, or if it is determined that another VA examination is necessary, schedule the Veteran for medical examination by an appropriate medical professional to determine the nature, extent, and etiology of the Veteran's seizure disorder.  All indicated tests and studies should be performed.  The claim folder must be sent to the examiner(s) for review in conjunction with the examination(s). 

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, any additional development deemed appropriate should be accomplished.  Then, re-adjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


